UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4878


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

TORRICK JOHNTRELLE RODGERS, a/k/a Trelle,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:11-cr-00087-FL-1)


Argued:   December 11, 2014              Decided:    December 23, 2014


Before MOTZ and    THACKER,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Elisa Cyre Salmon, SALMON & GILMORE, LLP, Lillington,
North Carolina, for Appellant. Joshua L. Rogers, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
ON BRIEF: Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Torrick   Johntrelle      Rodgers       pled   guilty,     without   a    plea

agreement,    to    several   counts     involving      the     distribution    and

possession of cocaine and cocaine base.                The district court then

sentenced him to incarceration for 211 months.                  Rodgers appeals,

contending that his plea was not knowing and voluntary, and that

the district court erred in denying his motion to suppress. 1                   For

the reasons that follow, we affirm.



                                         I.

      On December 3, 2010, the Government sought and was granted

a search warrant for Rodgers’ home in Farmville, North Carolina.

The   application     was   based   on   two    years    of   investigation      and

surveillance,      and   included   evidence         obtained    from    two   trash

pulls     conducted   at    Rodgers’     home   on    November     24,   2010   and

December 3, 2010.

      While executing the warrant on the evening of December 3,

law enforcement officers seized from the home cocaine, cocaine


      1
        Because we conclude that Rodgers did not enter a
conditional guilty plea, we do not review the district court’s
denial of his motion to suppress.       See Fed. R. Crim. P.
11(a)(2); United States v. Abramski, 706 F.3d 307, 314 (4th
Cir.), cert. granted, 134 S. Ct. 421 (2013), and aff’d, 2014 WL
2676779 (June 16, 2014) (“[A]bsent a valid conditional guilty
plea, we will dismiss a defendant’s appeal from an adverse
pretrial ruling on a non-jurisdictional issue.”) (citation
omitted).


                                         2
base, marijuana, and a variety of drug paraphernalia.                               On August

10, 2011, Rodgers was indicted for one count of conspiracy to

distribute and possess with intent to distribute cocaine and

cocaine base, in violation of 21 U.S.C. § 846; two counts of

distribution       of     cocaine         base,       in     violation     of      21   U.S.C.

§ 841(a)(1);       and       one    count        of     possession       with      intent      to

distribute cocaine and cocaine base, in violation of 21 U.S.C.

§ 841(a)(1).

        Rodgers    moved      to    suppress          evidence     obtained      during       the

search of his house on December 3, 2010.                               He argued that the

Government produced insufficient evidence of probable cause for

the search warrant.                Rodgers contended that the evidence from

trash pulls conducted on November 24 and December 3 should not

be     considered       in    determining             probable     cause     because         they

constituted       an    unlawful         intrusion         into   the   curtilage       of    the

home.

       A federal magistrate judge held a hearing on the motion.

At that hearing, the Government conceded that evidence from the

November 24 trash pull should be excluded from consideration.

But the Government contended that the December 3 trash pull had

been    from   the      curb,      and    that       the     warrant    application      still

established       probable      cause      without         the    November    24    evidence.

The    magistrate       judge      agreed     and       so    recommended       denying      the

motion.     The magistrate found that the December 3 trash pull had

                                                 3
been       from   the    curb,    and    held       that,    even    excluding      evidence

obtained in the November 24 trash pull, probable cause supported

the    warrant         application.          The     district       court    adopted      the

magistrate        judge’s        findings     and      recommendation,        and    denied

Rodgers’ motion to suppress.

       On    April      18,   2012,     Rodgers      pled     guilty,   without      a    plea

agreement,        to    all      four   counts       in     the     indictment.          After

conducting a Rule 11 plea colloquy, the district court accepted

the plea, determining that it was knowing and voluntary.

       A probation officer prepared a presentence report, to which

Rodgers objected.             Following several amendments to the report

and several continuances, the district court ultimately held the

sentencing hearing on November 7, 2013.                           The court determined

that the Guidelines range was 262 to 327 months on counts one

and four, and that counts two and three carried a statutory

maximum      of   240    months.        The     court       sentenced   Rodgers      to   211

months      in    prison,     and     five    years’      supervision       and   addiction

counseling.        Rodgers timely noted an appeal. 2




       2
       Rodgers has also filed a pro se motion for leave to submit
a supplemental brief pursuant to Anders v. California, 386 U.S.
738 (1967). We deny the motion. Because Rodgers is represented
by counsel who has filed a merits brief on his behalf, not a
brief pursuant to Anders, he is not entitled to file a
supplemental brief. See United States v. Penniegraft, 641 F.3d
566, 569 n.1 (4th Cir. 2011).


                                                4
                                            II.

     Rodgers asserts that his unconditional guilty plea was not

knowing    and     voluntary    because      he    entered   his    plea     under   the

mistaken assumption that he could pursue an appeal on the denial

of his suppression motion.              He does not claim that ineffective

assistance       of   counsel   or    any    Government      promises       caused   his

mistaken assumption.           Rather, he asserts that the district court

did so by erroneously advising him that he had not waived any

appeal rights.

     Because Rodgers challenges the validity of his plea for the

first time on appeal, we review for plain error.                      United States

v. Martinez, 277 F.3d 517, 524-25 (4th Cir. 2002).                      Accordingly,

Rodgers must show:           (1) that an error occurred; (2) that was

plain; (3) that affected his substantial rights; and (4) that

affected     the      fairness,      integrity,      or    public    reputation       of

judicial proceedings.           See United States v. Olano, 507 U.S. 725

(1993).    To prove effect on his substantial rights, Rodgers must

demonstrate “a reasonable probability that, but for the error,

he would not have entered the plea.”                 United States v. Dominguez

Benitez, 542 U.S. 74, 83 (2004).

                                            A.

     When a defendant pleads guilty, he “forgoes not only a fair

trial, but also other accompanying constitutional guarantees.”

United    States      v.   Ruiz,     536 U.S. 622,   628     (2002)    (citation

                                             5
omitted).          A defendant who enters a valid unconditional plea

waives all rights to challenge an adverse pretrial ruling on a

non-jurisdictional issue.                Abramski, 706 F.3d at 314.                  Thus,

“direct review of an adverse ruling on a pretrial motion is only

available if the defendant expressly preserves that right by

entering a conditional guilty plea pursuant to Rule 11(a)(2)” of

the    Federal      Rules    of    Criminal        Procedure.       United      States   v.

Bundy, 392 F.3d 641, 645 (4th Cir. 2004) (quotation and citation

omitted).

       A    valid    conditional        plea       under   Rule    11(a)(2)      “must   be

offered in writing,” “must specify the adverse pretrial rulings

that the defendant seeks to appeal,” and “Government consent and

court      approval[]    are      mandatory        and   cannot    be   avoided.”        Id.

Both    parties      agree    that      Rodgers     did    not    enter    a   conditional

plea.      As Rodgers concedes, his plea was not in writing, he did

not orally specify the suppression motion that he now seeks to

appeal,      and    neither       the    Government        nor    the     district   court

expressly approved the reservation of that particular appellate

right.

       “The alternatives to a conditional plea being entered are

either that an unconditional plea has been entered or that no

[valid] plea has been entered.”                    Id. at 649 (citation omitted).

Thus, because Rodgers’ plea was -- by its own terms and by



                                               6
Rodgers’ concession -- not conditional, the remaining inquiry is

whether his plea was unconditional or invalid.

                                             B.

        For a guilty plea to be valid, the Constitution imposes

“the     minimum      requirement         that       [the]     plea    be     the    voluntary

expression of [the defendant’s] own choice.”                                Brady v. United

States, 397 U.S. 742, 748 (1970).                      An unconditional plea must be

entered “knowingly, intelligently, and with sufficient awareness

of the relevant circumstances and likely consequences.”                                 Bundy,
392 F.3d    at     649      (citation    omitted).               “In     evaluating      the

constitutional validity of a guilty plea, courts look to the

totality       of    the    circumstances        surrounding          [it],    granting      the

defendant’s          solemn      declaration          of     guilt    a     presumption      of

truthfulness.”             United States v. Moussaoui, 591 F.3d 263, 278

(4th Cir. 2010) (citation and internal quotations omitted).

        Rodgers’      principal      assertion          is    that    his     plea    was    not

knowing and voluntary because statements made by the district

court    led    him        to   believe    that       he     had   retained     a    right   to

appellate review of the denial of his suppression motion.                                 In so

asserting, Rodgers relies primarily on the following statement

made by the court during the Rule 11 hearing:                              “[T]here being no

plea agreement but a determination to plead guilty, you haven’t

waived any of your appeal rights, but you’re going to not have a

trial if I accept your plea.”                        We find no plain error in this

                                                 7
statement:          it was made by the district court after Rodgers had

pled guilty.            Because Rodgers had not waived his appeal rights

relating       to    jurisdictional          or       sentencing         issues    by   pleading

guilty, the court’s statement was accurate.

      Further,        Rule   11    “does      not      require       a    district      court    to

inform a defendant that, by pleading guilty, he is waiving his

right     to     appeal      any       antecedent        rulings          or    constitutional

violations.”         United States v. White, 366 F.3d 291, 299 n.6 (4th

Cir. 2004) (alterations and citation omitted).                                  A knowing and

voluntary        plea     “does    not    require        complete         knowledge      of     the

relevant circumstances, but permits a court to accept a guilty

plea,     with      its   accompanying        waiver         of   various       constitutional

rights, despite various forms of misapprehension under which a

defendant might labor.”                Ruiz, 536 U.S. at 630.                     To the extent

that Rodgers labored under a misapprehension about preservation

of   appellate        review      of   his    suppression          motion,        the   district

court’s statements at best confirmed, in Rodgers’ mind, those

misapprehensions           --     they       did       not    give       rise      to   Rodgers’

misconceptions. 3


      3
       Rodgers also relies on statements made by the court and by
his counsel at sentencing to argue that he was unaware that he
had waived his right to appeal the denial of his suppression
motion when entering his guilty plea. Appellant Br. 17-18. But
these statements were made months after Rodgers had already
entered his unconditional guilty plea.      Thus, the statements
could not have motivated him in entering the plea. Moreover, if
(Continued)
                                                  8
                                               C.

      Finally, Rodgers contends that, under Bundy, a court will

not   treat       an    unconditional         guilty      plea   as     voluntary    if     a

defendant     mistakenly             enters    it    believing     he     has     preserved

appellate rights, when in fact he has not.                            Appellant Br. 15.

Bundy does not stand for this broad proposition.

      In that case, a defendant entered a conditional guilty plea

that comported fully with the requirements of Rule 11(a)(2).

However,     we    held       that    only    case-dispositive         issues     could    be

preserved in a conditional plea.                     Only two of the three issues

preserved in Bundy’s conditional plea were case-dispositive.                               We

concluded     that       the    non-case-dispositive             issue    could     not    be

separated     from       the    two     case-dispositive         ones,     and    that    the

presence of one non-case-dispositive issue rendered the entire

conditional plea invalid.                 Bundy, 392 F.3d at 649.                 Thus, we

further    held        that    although       Bundy’s     conditional      plea    was    not

valid, it could not be treated as an unconditional plea either.

Thus,   we    reasoned         that     since       the   district       court    “accepted

Bundy’s plea as a conditional plea[,] [b]ased on this record, we

[could]      not       treat    this     plea       as    a   knowing     and     voluntary

unconditional plea.”             Id. at 649 (emphasis in original).                   Bundy



the court did plainly err by misadvising Rodgers -- and we do
not find that it did -- Rodgers has not shown, and cannot show,
that he would not have entered the plea but for such advice.


                                                9
therefore establishes only that if a district court accepts a

defendant’s conditional plea, and that plea is later determined

not to be valid, we will not treat the plea as unconditional.

       That is not what happened here.         Rodgers concedes that his

plea       was   not   conditional:    It    did   not   comport   with   the

requirements of Rule 11(a)(2), he did not state that his plea

was conditional at any point during his plea colloquy, and he

did not expressly condition his oral plea on the preservation of

appellate review of any issues.             Because the plea accepted by

the district court in this case was unconditional, affirming

that unconditional plea does not undermine the bargain Rodgers

struck with the Government -- indeed, there is no bargain to

undermine here, because there was no plea agreement. 4




       4
       Rodgers also relies on three unpublished cases to argue
that a defendant who pleads guilty mistakenly believing he may
challenge a pretrial motion on appeal does not enter a voluntary
unconditional plea.    See United States v. LeCraft, 544 Fed.
App’x 185, 2013 WL 5754379 (4th Cir. 2013); United States v.
LeSane, 498 Fed. App’x 363, 2012 WL 5519992 (4th Cir. 2012); and
United States v. Ochoa, 353 Fed. App’x 390, 2009 WL 4049127
(11th Cir. 2009).       Of course, none of these cases has
precedential value.   See United States v. Hood, 628 F.3d 669,
672 (4th Cir. 2010). Moreover, in each of them, unlike the case
at hand, the defendant overtly conditioned his plea on the
preservation of a particular issue for appeal.


                                      10
                           IV.

    For the foregoing reasons, the judgment of the district

court is

                                                  AFFIRMED.




                            11